UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1864



ANITA G. ANDERSON,

                                              Plaintiff - Appellant,

          versus


YOUNG MEN’S CHRISTIAN ASSOCIATION OF SOUTH
HAMPTON ROADS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-442)


Submitted:   March 9, 2005                 Decided:   March 15, 2005


Before WILKINS, Chief Judge, and WILLIAMS and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas F. Hennessy, III, Norfolk, Virginia, for Appellant. Timothy
M. Richardson, HUFF, POOLE & MAHONEY, P.C., Virginia Beach,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anita G. Anderson appeals the grant of summary judgment in

favor of the Young Men’s Christian Association of South Hampton

Roads (YMCA) on her claim under Title VII of the Civil Rights Act

of 1964, 42 U.S.C.A. § 2000e-5 (West 2003).   Anderson alleges that

the YMCA discriminated against her on account of her gender and in

retaliation against her for engaging in activity protected by

federal employment discrimination laws when it failed to rehire her

in 2002.      Having reviewed the joint appendix and the parties’

briefs, we are persuaded that the district court reached the

correct result.     Accordingly, we affirm on the reasoning of the

district court.    Anderson v. Young Men’s Christian Ass’n of South

Hampton Roads, Inc., No. 2:03-cv-442 (E.D. Va. June 10, 2004).

                                                          AFFIRMED




                                 2